 

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT OR OTHER LOAN SECURED BY SUCH SECURITIES.

 

Date of Issuance: January 15, 2020

 

$1,358,692

 

DEBENTURE

DUE JANUARY 15, 2022

 

THIS DEBENTURE is a duly authorized and issued Non-Convertible Debenture of
Kibush Capital Corp., a Nevada corporation, having a principal place of business
at 2215-B Renaissance Drive, Las Vegas, NV 89119 (the “Company”), due January
15, 2022 (this “Debenture”).

 

FOR VALUE RECEIVED, the Company promises to pay to Warren Sheppard, or his
registered assigns (the “Holder”), the principal sum of One Million Three
Hundred Fifty Eight Thousand Six Hundred Ninety Two dollars ($1,358,692), (which
is a consolidation of eight (8) currently outstanding promissory notes as
detailed in the Promissory Note Consolidation Agreement, dated January 15,
2020), as of January 15, 2020, or such earlier date as this Debenture is
required or permitted to be repaid as provided hereunder (the “Maturity Date”),
and to pay interest to the Holder in an amount equal to twelve and one-half
percent (12.5%) of the principal per annum, payable on the Maturity Date.

 

THE COMPANY MAY PREPAY ANY PORTION OF THE PRINCIPAL AMOUNT OF THIS DEBENTURE,
ALONG WITH ANY ACCRUED INTEREST OF THIS DEBENTURE, AT ANY TIME, WITHOUT
INCURRING ANY PENALTY.

 

This Debenture is subject to the following additional provisions:

 

Section 1. DENOMINATIONS. This Debenture is exchangeable for an equal aggregate
principal amount of Debentures of different authorized denominations, as
requested by the Holder surrendering the same. No service charge will be made
for such registration of transfer or exchange. However, the Holder shall be
responsible for any and all reasonable legal fees incurred in furtherance of the
above.

 

Kibush Capital Corp., Consolidated Non-Convertible Note – W.Sheppard1/5 

 

 

Section 2. TRANSFER. This Debenture may be transferred or exchanged only in
compliance with applicable federal and state securities laws and regulations.
Prior to due presentment to the Company for transfer of this Debenture, the
Company and any agent of the Company may treat the Person in whose name this
Debenture is duly registered with the Company as the owner hereof for the
purpose of receiving payment, as herein provided and for all other purposes,
whether or not this Debenture is overdue, and neither the Company nor any such
agent shall be affected by notice to the contrary. The transferring Holder shall
be responsible for all reasonable costs associated with effectuating such
transfer. The transferring Holder hereby indemnifies the Company from any claims
arising from the transfer or attempted transfer of this Debenture.

 

Section 3. EVENTS OF DEFAULT.

 

“Event of Default,” wherever used herein, means any one of the following events
(whatever the reason and whether it shall be voluntary or involuntary or
effected by operation of law or pursuant to any judgment, decree or order of any
court, or any order, rule or regulation of any administrative or governmental
body):

 

(i) any default in the payment of the principal and interest, free of any claim
of subordination, as and when the same shall become due and payable on the
Maturity Date;

 

(ii) the Company shall commence, or there shall be commenced against it, a case
under any applicable bankruptcy or insolvency laws as now or hereafter in effect
or any successor thereto, or the Company commences any other proceeding under
any reorganization, arrangement, adjustment of debt, relief of debtors,
dissolution, insolvency or liquidation or similar law of any jurisdiction
whether now or hereafter in effect relating to the Company or any subsidiary
thereof or there is commenced against the Company or any subsidiary thereof any
such bankruptcy, insolvency or other proceeding; or the Company or any
subsidiary thereof is adjudicated insolvent or bankrupt; or any order of relief
or other order approving any such case or proceeding is entered; or the Company
or any subsidiary thereof suffers any appointment of any custodian or the like
for it or any substantial part of its property which continues undischarged or
unstayed for a period of five (5) Business Days; or the Company makes a general
assignment for the benefit of creditors; or the Company shall fail to pay, or
shall state that it is unable to pay, or shall be unable to pay, its debts
generally as they become due; or the Company shall call a meeting of its
creditors with a view to arranging a composition, adjustment or restructuring of
any debt or the Company shall by any act or failure to act expressly indicate
its consent to, approval of or acquiescence in any of the foregoing or any
corporate or other action is taken by the Company for the purpose of effecting
any of the foregoing or adverse to this Debenture; or

 

If any Event of Default occurs and is continuing, the full principal amount of
this Debenture, together with the interest, shall become immediately due and
payable in cash.

 

Kibush Capital Corp., Consolidated Non-Convertible Note – W.Sheppard2/5 

 

 

The Holder need not provide and the Company hereby waives any presentment,
demand, protest or other notice of any kind, and the Holder may, after
expiration of the applicable grace period, enforce any and all of its rights and
remedies hereunder and all other remedies available to it under applicable law.

 

Section 4. DEFINITIONS. For the purposes hereof, in addition to the terms
defined elsewhere in this Debenture, the following terms shall have the
following meanings:

 

“Business Day” means any day except Saturday, Sunday and any day which shall be
a federal legal holiday in the United States or a day on which banking
institutions in the State of New York are authorized or required by law or other
government action to close.

 

“Common Stock” means the common stock of the Company, par value $.001 per share,
and stock of any other class into which such shares may hereafter have been
reclassified or changed.

 

“Person” means a corporation, an association, a partnership, organization, a
business, an individual, a government or political subdivision thereof or a
governmental agency.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

Section 5. IMPAIRMENT. Except as expressly provided herein, no provision of this
Debenture shall alter or impair the obligation of the Company, which is absolute
and unconditional, to pay the principal of and interest on, this Debenture at
the time, place, and rate, and in the coin or currency, herein prescribed. This
Debenture is a direct debt obligation of the Company. This Debenture ranks pari
passu with all other Debentures now or hereafter issued under the terms set
forth herein.

 

Section 6. REPLACEMENT. If this Debenture shall be mutilated, lost, stolen or
destroyed, the Company shall execute and deliver, in exchange and substitution
for and upon cancellation of a mutilated Debenture, or in lieu of or in
substitution for a lost, stolen or destroyed Debenture, a new Debenture for the
principal amount of this Debenture so mutilated, lost, stolen or destroyed but
only upon receipt of evidence of such loss, theft or destruction of such
Debenture, and of the ownership hereof, and indemnity, if requested, all
reasonably satisfactory to the Company. Costs of replacement pursuant to this
Section shall be the sole responsibility of the Holder.

 

Kibush Capital Corp., Consolidated Non-Convertible Note – W.Sheppard3/5 

 

 

Section 7. GOVERNING LAW. All questions concerning the construction, validity,
enforcement and interpretation of this Debenture shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Each party
agrees that all legal proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Debenture shall be
commenced in the state and federal courts sitting in the County of New York (the
“New York Courts”). Each party hereto hereby irrevocably submits to the
exclusive jurisdiction of the New York Courts for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein (including with respect to the enforcement of any of
the Transaction Documents), and hereby irrevocably waives, and agrees not to
assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of any such court, or such New York Courts are
improper or inconvenient venue for such proceeding. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Debenture
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any manner permitted by law. Each party
hereto hereby irrevocably waives, to the fullest extent permitted by applicable
law, any and all right to trial by jury in any legal proceeding arising out of
or relating to this Debenture or the transactions contemplated hereby. If either
party shall commence an action or proceeding to enforce any provisions of this
Debenture, then the prevailing party in such action or proceeding shall be
reimbursed by the other party for its attorneys’ fees and other costs and
expenses incurred with the investigation, preparation and prosecution of such
action or proceeding.

 

Section 8. WAIVER. Any waiver by the Company or the Holder of a breach of any
provision of this Debenture shall not operate as, or be construed to be, a
waiver of any other breach of such provision or of any breach of any other
provision of this Debenture. The failure of the Company or the Holder to insist
upon strict adherence to any term of this Debenture, on one or more occasions,
shall not be considered a waiver or deprive that party of the right thereafter
to insist upon strict adherence to that term or any other term of this
Debenture. Any waiver must be in writing.

 

Section 9. ILLEGALITY. If any provision of this Debenture is invalid, illegal or
unenforceable, the balance of this Debenture shall remain in effect, and if any
provision is inapplicable to any person or circumstance, it shall nevertheless
remain applicable to all other persons and circumstances. If it shall be found
that any interest or other amount deemed interest due hereunder violates
applicable laws governing usury, the applicable rate of interest due hereunder
shall automatically be lowered to equal the maximum permitted rate of interest.

 

Section 10. BUSINESS DAY. Whenever any payment or other obligation hereunder
shall be due on a day other than a Business Day, such payment shall be made on
the next succeeding Business Day.

 

*********************

 

[Signature Page to Follow]

  

Kibush Capital Corp., Consolidated Non-Convertible Note – W.Sheppard4/5 

 

 

IN WITNESS WHEREOF, the Company has caused this Debenture to be duly executed by
a duly authorized officer as of the date first above indicated.

 

  By: /s/ Warren Sheppard   Name:  WARREN SHEPPARD   Title: DIRECTOR

 

Kibush Capital Corp., Consolidated Non-Convertible Note – W.Sheppard5/5 

 

 